Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 2, 12, 15, 17, 19, 24, 26-27, 38, 41, and 45, drawn to a method comprising altering the interaction of a chromatin with a chromatin-associated RNA at each of a plurality of different sites of the chromatin, whereby altering the interaction of the chromatin with the chromatin-associated RNA causes a change in level of transcription and/or post-transcriptional modification of the transcript encoded by the transcribed region wherein promoting or inhibiting the interaction of the chromatin-
Group II, claims 1, 2, 12, 15, 17, 19, 24, 26-27, 38, 41, and 45, drawn to a method comprising altering the interaction of a chromatin with a chromatin-associated RNA at each of a plurality of different sites of the chromatin, whereby altering the interaction of the chromatin with the chromatin-associated RNA causes a change in level of transcription and/or post-transcriptional modification of the transcript encoded by the transcribed region wherein promoting or inhibiting the interaction of the chromatin-associated RNA with the chromatin cause a phase separation change, wherein each transcribed region is a different transcribed regions are part of a multi-locus genotype.
Group III, claims 1, 2, 12, 15, 17, 19, 24, 26-27, 38, 41, and 45, drawn to a method comprising altering the interaction of a chromatin with a chromatin-associated RNA at each of a plurality of different sites of the chromatin, whereby altering the interaction of the chromatin with the chromatin-associated RNA causes a change in level of transcription and/or post-transcriptional modification of the transcript encoded by the transcribed region wherein promoting or inhibiting the interaction of the chromatin-associated RNA with the chromatin cause a phase separation change, wherein each transcribed region is a different transcribed region is epistatic to one or more of the other transcribed regions.
Group IV, claims 1, 7, 12, 15, 17, 19, 24, 26-27, 38, 41, and 45, drawn to a method comprising altering the interaction of a chromatin with a chromatin-associated RNA at each of a plurality of different sites of the chromatin, whereby altering the interaction of the chromatin with the chromatin-associated RNA causes a change in level of 
Group V, claims 1, 7, 12, 15, 17, 19, 24, 26-27, 38, 41, and 45, drawn to a method comprising altering the interaction of a chromatin with a chromatin-associated RNA at each of a plurality of different sites of the chromatin, whereby altering the interaction of the chromatin with the chromatin-associated RNA causes a change in level of transcription and/or post-transcriptional modification of the transcript encoded by the transcribed region wherein promoting or inhibiting the interaction of the chromatin-associated RNA with the chromatin cause a phase separation change, wherein the first chromatin-associated RNA interacts in b) of claim 7.
Group VI, claims 1, 7, 12, 15, 17, 19, 24, 26-27, 38, 41, and 45, drawn to a method comprising altering the interaction of a chromatin with a chromatin-associated RNA at each of a plurality of different sites of the chromatin, whereby altering the interaction of the chromatin with the chromatin-associated RNA causes a change in level of transcription and/or post-transcriptional modification of the transcript encoded by the transcribed region wherein promoting or inhibiting the interaction of the chromatin-associated RNA with the chromatin cause a phase separation change, wherein at one more of the different sites a plurality of chromatin-associated RNAs interact with chromatin in c) of claim 7.

Group VIII, claims 1, 7, 12, 15, 17, 19, 24, 26-27, 38, 41, and 45, drawn to a method comprising altering the interaction of a chromatin with a chromatin-associated RNA at each of a plurality of different sites of the chromatin, whereby altering the interaction of the chromatin with the chromatin-associated RNA causes a change in level of transcription and/or post-transcriptional modification of the transcript encoded by the transcribed region wherein promoting or inhibiting the interaction of the chromatin-associated RNA with the chromatin cause a phase separation change, wherein the chromatin-associated RNA at each different site of the chromatin is encoded downstream of, and in the same sense, as the transcribed region that it regulates.
Group IX, claims 31, 35, 36, 53 and 54, drawn to a composition comprising a plurality of different nucleic acids wherein each nucleic acid promotes or inhibits the interaction of a different chromatin-associated RNA with a different chromatin site.
Group X, claims 1 and 49, drawn to a method comprising identifying chromatin-associated RNA for which interaction with chromatin is to be altered.

Group XII, claims 1 and 49, drawn to a method comprising identifying chromatin-associated RNA in a cell that has been exposed to a stimulus.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Groups I-VIII:
a) interaction of chromatin-associated RNA with the chromatin at one or more different sites is altered by altering one or more base-pairing interactions between the chromatin-associated RNA and DNA of the chromatin or interaction of chromatin-associated RNA with the chromatin at one or more of the different sites is altered by inhibiting production of the chromatin-associated RNA or altering interaction of the chromatin with one or more of the chromatin-associated RNAs causes a change in three-dimensional structure of the chromatin;
b) select one type of chromatin-associated RNA a)-e) in claim 19;
c) wherein the change in transcriptional output of the chromatin causes a change in an emergent property of the cell or the cell is in a pathological sate or the cells is a stem cell, a partially differentiated cell or a differentiated cells, a totipotent stem cell or a pluripotent stem cell; and


Groups X-XII:
d) one or more techniques from claim 49.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently, the following claim(s) are generic: claim 1 for a); claim 1 for b); claim 26 for c); and no claim for d).
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-XII and species lack unity of invention because even though the inventions of these groups require the technical feature of drawn to a composition comprising a plurality of different nucleic acids wherein ach different nucleic acid alters the interaction of a chromatin with a chromatin-associated RNA at each of a plurality of different sites of the chromatin, whereby altering the interaction of the chromatin with the chromatin-associated RNA causes a change in level of transcription and/or post-transcriptional modification of the transcript encoded by the transcribed region wherein promoting or inhibiting the interaction of the chromatin-associated RNA with the , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Aifantis et al. (US 2017/035795).  See pages 5-6 of the written opinion for the parent application of the international searching authority filed on 2/21/20 (The written opinion discloses several additional prior art references that teach the technical feature), which is incorporated herein.  ‘795 discloses that the expression of a group of long noncoding RNAs (lncRNA) such as LUNAR1 is regulated by NOTCH, and that these lncRNAs themselves are chromatin-associated transcriptional regulators of the pathogenic state in T cells.  Methods for treating leukemia using an agent that inhibits one or more NOTCH-1 regulated lncRNAs.  ‘795 does not specifically teach wherein promoting or inhibiting the interaction of the chromatin-associated RNA with the chromatin causes a phase separation change.  However, ‘795 teaches method steps and materials that are embraced by the technical feature.  Thus, the functional limitation not taught by ‘795 is considered an inherent property of the skilled artisan carrying out the methods taught in ‘795 or the product taught in ‘795.
In addition, Brangwynne et al. (US 20210047659) teach a system and method for changing transcriptional output of chromatin.  Also see Shin et al. (2018, Cell 175, 1481-1491).  The system taught in ‘659 comprises a composition that alters interaction of chromatin associated RNA with chromatin at one or more of the different sites using CRISPR (Casdrop).  See pages 1-10.  While it is acknowledged that ‘659 was published after the filing date of the instant application, the method and materials taught by ‘659 are not disclosed in any of the prior filed applications or the instant application.  There is no 112 first paragraph (written description) for this method and materials in any of the .  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WHITEMAN whose telephone number is (571)272-0764. The examiner can normally be reached Monday thru Friday; 6:00 AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WHITEMAN/Primary Examiner, Art Unit 1635